 INT'L BROTHERH'D OF ELECTRICAL WORKERS, LOCAL 781 581organizations,to join or assist the above-named or any other labor organiza-tion, to bargain collectively through representatives of their own choosing,to engage in concerted activities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from any or all such activities.TUCSON RAMADA CATERERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnoticemust remain posted for 60 consecutive days from the date ofposting, and must not be altered, defaced,or covered by any other material.If employeeshave any questionconcerning this notice or compliance with itsprovisions,they may communicatedirectly withthe Board'sRegional Office, 1015Tijeras Street,NW., Albuquerque,New Mexico,TelephoneNo. 247-2520,if theyhave any question concerning this notice or compliance with its provisions.International Brotherhood of Electrical Workers, Local UnionNo. 781, AFL-CIOiandGeorgia Pacific Corporation,TissueProducts Division?Case No. 3-CD-134.August 18, 1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following the filing of charges by GeorgiaPacific alleging that the Respondent had violated Section 8 (b) (4)(D) of the Act by engaging in conduct to force Georgia Pacific toassign certain work to members of the IBEW rather than to its em-ployees who are represented by International Brotherhood of Pulp,Sulphite and Paper Mill Workers, and its MacDonough Local No.387,AFL-CIO.'A hearing was held before Hearing Officer,Thomas J. Sheridan, on April 15, 22, and 23, 1965.All partiesappeared at the hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to adduce evi-dence bearing upon the issues.The rulings of the Hearing Officermade at the hearing are free from prejudicial error and are herebyaffirmed.Briefs were filed by Georgia Pacific, IBEW, and PaperMillWorkers and have been duly considered.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Brown and Jenkins].IHerein called IBEW or Respondent.The name of this Union was amended at thehearing.2Herein called Georgia Pacific or Employer.8Herein called Paper Mill Workers.The name of this Union was amended at thehearing.154 NLRB No. 43. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board makes the followingfindings :I.THE BUSINESS OF THE EMPLOYERGeorgia Pacific is a Georgia corporation with plants located invarious States of the United States. It is engaged in the manufac-ture of household tissue paper at its plant located in Plattsburgh,New York. During the past 12 months it shipped goods and mate-rials valued in excess of $500,000 from points located within theState of New York to points outside the State of New York.Wefind that Georgia Pacific is engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it will effectuate thepurposes of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that International Brother-hood of Electrical Workers, Local Union No. 781, AFL-CIO, andInternationalBrotherhood of Pulp, Sulphite and Paper MillWorkers, and its MacDonough Local No. 387, AFL-CIO, are labororganizations within the meaning of the Act.III.THE DISPUTEA. The basic factsThis dispute arises out of the renovation, conversion, and certainadditional construction of a pulpmill and pulpwood handling facil-ity at the Plattsburgh, New York, plant of Georgia Pacific." On orabout September 29, 1964, Northeast Constructors, Inc., was awardedthe contract by Georgia Pacific for all of the work, except electricalwork necessary in the modification of existing facilities. It is thiswork which is in dispute .5The disputed work involves the installa-tion and relocation of electrical equipment, switch gear, and lines tosupport the operation of the pulpmill and digester room. It includesthe installation of fans, motors, control panels, switches, light fix-tures, a prebuilt 750 KVA substation, and conduits necessary to con-nect the various equipment.Georgia Pacific awarded this disputedwork to its electrical department employees under the supervision of4 Specifically,the work involved the establishment of loghandlingand log chippingoperation,woodchip storage areas, refining area,liquor preparing area, sulphur storagearea, and the construction of a digester building.The purpose of the construction andmodification is to replace an operation usingwastepaperwith one using woodpulp in themanufacture of tissue paper products.S The Hearing Officer properly denied Georgia Pacific's motion to amend the descrip-tion of the disputed work to "installation and relocation of electrical equipment,switchgear,and lines andallworkdoneby electricalemployees employedby Georgia PacificCorporationat theTissue Products Division, Paper Mill,Georgia Pacific plantin Platts-burgh,New York...:' INT'L BROTHERH'D OF ELECTRICAL WORKERS, LOCAL 781 583itsProject Engineer Cluff.The electrical department employees area part of the Employer's production and maintenance unit.Paper Mill Workers has represented these production and main-tenance employees under a collective-bargaining agreement withGeorgia Pacific since 1963 when the latter purchased the plant in-volved from Vanity Fair, and before that time under contracts withthe former owners.Paper Mill Workers has never been certified bythe Board as representative of the employees in this unit.Northeast Constructors commenced work on the project in Novem-ber 1964. In January 1965, IBEW Business Agent Wray called onGeorgia Pacific Engineer Cluff and advised him that IBEW wasinterested in the electrical construction work at the pulpmill.ClufftoldWray that there was as yet no final decision as to the scope ofthe electrical work to be performed on the job, that Georgia Pacificplanned to use its own employees for most of the work, but that thedelivery schedule of the electrical equipment might make it necessaryfor Georgia Pacific to subcontract part of the electrical work.Wraytold Cluff, in effect, that this was their work and they (IBEW)intended to do it.Cluff promised to notify Wray during the follow-ing week of Georgia Pacific's decision on the electrical work.Thefollowing week Wray called Cluff. Cluff told him that the decisionon the electrical work had not been finalized as the equipmentdelivery dates were not yet firm, but that Georgia Pacific would useits own employees as long as they were capable before subcontractingany of the electrical work.General Superintendent Richard Tessmer, for Northeast testifiedthat on Friday, February 19, he was told by his job engineer,Robinson, that there would be a picket on the job the followingMonday morning. Tessmer immediately telephoned this informationto Cluff.On Monday Tessmer contacted Wray and asked if North-east could get a contract with IBEW.Wray told him that thechances were nil for this. Shortly thereafter Cluff asked TessmerifNortheast had the capabilities for doing the electrical work onthe job if Georgia Pacific had to contract it out. Tessmer stated thatNortheast could not because it could not get a contract with IBEW.After this conversation Tessmer again asked Wray and was toldthat Northeast could not get a contract with IBEW.On Tuesday, February 23, there were two pickets on the jobsitefrom about 7:30 a.m. until 3 p.m. with signs that read :NOTICE TO THE PUBLICPREVAILING WAGE RATES FOR ELECTRICALCONSTRUCTION WORK ARE NOT BEING PAIDON THIS JOBLOCAL UNION 781 I.B.E.W. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the day picketing began, and each day thereafter until thepicketing ended, all crafts employed by Northeast except the iron-workers refused to cross the picket line.The ironworkers, the onlycraft which worked that day, continued working each day until theafternoon of February 25, when they also walked off the job.Georgia Pacific's employees, however, continued working during thepicketing.On February 23, Georgia Pacific's Personnel Manager Barr calledWray to protest the picketing.He told Wray that Georgia Pacifichad a bargaining agreement with the Paper Mill Workers represent-ing Georgia Pacific's employees and that the Georgia Pacific elec-tricianswere capable of doing the electrical work.Wray repliedthat he was sorry about the work stoppage, but referring Barrto the wording of the picket sign, asserted that the picketing wasinformational.On February 24, Cluff, Barr, Wray, Tessmer, Paper Mill WorkersRepresentative Scarselletta, IBEW Local President Long, and Car-penters Union Business Agent Turbide met at the office of GeorgiaPacific'sPlantManagerWardwell.Barr explainedGeorgiaPacific's position, its contract with Paper Mill workers, and theadequacy of its electrical department to perform the disputed work.Wray stated IBEW's claim to this work. The following week Wraytelephoned Cluff and explained the benefits of hiring IBEW em-ployees for such work.Cluff countered with the justification forutilizing their own employees.Wray said he regretted the difficultycaused by the informational picket and Cluff replied that GeorgiaPacific was taking this to the National Labor Relations Board.B. Contentions of the partiesGeorgia Pacific contends that the work herein, which is essentiallyelectrical work performed in connection with the modification andrenovation of existing facilities, should be performed by its electricaldepartment employees who are represented by Paper Mill Workers.The Employer asserts that it has always assigned such work to itsemployees in the past; that such assignment is more efficient andeconomical; that these employees possess the skills required to per-form the work; and, that by performing this work these employeeswill gain knowledge and experience helpful to them in subsequentmaintenance of this electrical equipment.The Employer furthercontends that its employees are familiar with the specific tasks in-volved because they have performed similar work in the past; thathiring IBEW employees would require preparation of detailed INT'LBROTHERH'D OF ELECTRICAL WORKERS,-LOCAL-781585,drawings and specifications and additional supervisors,and that it.would be. necessary to lay off some of its present electrical departmentemployees.-IBEW contends. that the disputed work should be performed by,IBEW members. It points to.the area practice that electrical,con-struction work is performed by IBEW members and asserts that mostof the work covered by the contract between the Employer and North-east is new construction work. IBEW declined to take a positionconcerningwhether the IBEW picketing violated 8 (b) (4) (D).Paper Mill Workers does not actively claim the work in disputeand takes no position on the alleged 8(b) (4) (D) violation. Itasserts, however, that it has accepted the Employer's work assign-ment in this instance.It further asserts that its members havealways performed such work in the past and that they possess theskills necessary to do the work.-C. Applicability of the statuteBefore the Board may proceed with a determination of disputepursuant to Section 10 (k) of the Act, it must be satisfied that thereis reasonable cause to believe that Section 8 (b) (4) (D) of the Acthas been violated.The evidence shows that in January 1965, after Northeast hadcommenced work at the Georgia Pacific plant, Wray assertedIBEW's claim to the work in dispute and told Clufi that IBEWintended to do this work. The Employer refused to assign the workto IBEW members. Thereafter, on February 23, IBEW postedpickets at the plant.As set forth above, this picketing caused animmediate work stoppage by all crafts employed by the general con-tractor Northeast except the ironworkers who worked only for 3 daysafter picketing started.We therefore find that there is reasonablecause to believe that a violation of Section 8 (b) (4) (D)has occurred.Accordingly, we also find that the dispute is properly before theBoard for determination under Section10 (k) of the Act.D. Merits of the disputeSection 10(k) of the Actrequires the Board to make an affirmativeaward of disputed work,after giving due consideration to variousrelevant factors.The following factors are asserted in support ofthe claims of the parties herein :'1.Certification; collective-bargaining contractsNeither Paper Mill Workers nor IBEW has been certified by theBoard with respect to the employees involved in the instant proceed-ing, although Paper Mill Workers received from theBoard on or 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout December 16, 1957, authorization to enter intoa union-securitycontract for these employees.Paper Mill Workers has representedemployees in the production and maintenance unit at this plant,employed by the Employer, or the plant's former owners, since about1947.The current agreement, effective for the period October 1,1964, to October 1, 1967, covers the electrical department employeeswho have been assigned the disputed work. The Employer's assign-ment of the disputed work is not inconsistent with this collective-bargaining contract.2.Company and area practiceThe record shows that the Employer has never used outside elec-tricians.Instead it has always used its own electrical departmentemployees to perform the electrical work on such jobs even whenutilizing outside contractors for other installation and construction.It appears that other employers in theareacustomarily hire IBEWmembers to perform electrical work on construction projects.We find that the Employer's uniform longstanding practice ofassigning all electrical work to its own employees outweighs the areapractice insofar as thiscaseis concerned and favors the Employer'sassignment of the disputed work.3.The "Miami Agreement"IBEW relies on the so-called Miami Agreement of 1965 underwhich in-plant unions are to perform maintenance work while build-ing trade unions are to perform construction work.However, PaperMillWorkers is not a party to this agreement which involves onlythe building trade unions.Accordingly, we are unable to give anyweight to this factor in determining the assignment of the work indispute herein.4.Employer's assignment and efficiency of operationAlthough it appears that the greater cost involved in engaging anoutside contractor to do the electrical work was not a determiningfactor in the assignment, the Employer produced testimony that todo so would require a layoff of electricians at the plant.The Em-ployer claims that because its employees are already familiar withthe plant and its present electrical equipment and wiring, it is onlynecessary to prepare sketches and to give verbal instructions andthese employees can perform the work, whereas outside electricianswould require detailed plans and instructions and a larger super-visory force would be necessary.Moreover, additional efficienciesaccrue from the assignment made. Thus, the employees performingthe electrical work acquire a familiarity with the equipment and any INT'L BROTHERH'D OF ELECTRICALWORKERS,LOCAL 781 587peculiarity in the layout during installation.Therefore they arebetter able to maintain the equipment.This results in a more effi-cient operation of the plant.The Employer's assignment of thedisputed work to its electrical department employees is therefore con-sistent with efficiency of operation.Conclusions as to the Merits of the DisputeUpon consideration of all pertinent factors and the entire record,we shall assign the work in dispute to the employer's electricaldepartmentemployees represented by the Paper Mill Workers. Theyare admittedly sufficiently skilled in the performance of the workand they have performed it to the satisfaction of the Employer, whodesires that they continue on the job.This assignment conformsto the Employer's consistent past practice, and results in more effi-cient operation and maintenance of the electrical equipment afterits installation.We therefore conclude that the Employer's assign-ment of the work to its electrical department employees should notbe disturbed.We shall, accordingly, determine the jurisdictionaldispute by deciding that the Employer's electrical department em-ployees, rather than IBEW members, are entitled to the work indispute.In making this determination, we are assigning the dis-puted work to the Employer's electrical department employees whoare represented by Paper Mill Workers but not to that Union or itsmembers.Our present determination is limited to the particularcontroversy which gave rise to this proceeding.Determination of DisputeUpon the basis of the foregoing findings and the entire record inthis proceeding, the Board makes the following determination ofdispute pursuant to Section 10(k) of the Act:1.Employees of the electrical department of Georgia PacificCorporation, Tissue Paper Division, in its plant at Plattsburgh, NewYork, currently represented by International Brotherhood of Pulp,Sulphite and Paper Mill Workers, and its MacDonough Local No.387, AFL-CIO, are entitled to perform all electrical work in con-nection with the renovation, conversion, and construction being per-formed at the plant site under the current contract between GeorgiaPacific and Northeast Constructors, Inc.2. International Brotherhood of Electrical Workers, Local UnionNo. 781, AFL-CIO, is not and has not been entitled, by means pro-scribed by Section 8(b) (4) (D) of the Act, to force or require theEmployer to assign the above work to its members.3.Within 10 days from the date of this Decision and Determina-tion of Dispute, International Brotherhood of Electrical Workers, 588IDEChSIONS:OFNATIONAL LABOR RELATIONS,, BOARDLocal Union. No. 781, AFL-CIO, shall; ,notify the Regional, Directorfor Region 3, in writing, whether it will. or will, not refrain fromforcing or requiringthe Employer, by means proscribed by Section8(b) (4) (D) of the Act, to assign the work in dispute ,to members. ofIBEW rather than to its electrical department employees.Vacuum Platers,Inc.andLocal Union No. 199, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case No. 30-CA-91. August 19,1965DECISION AND ORDEROn May 21, 1965, Trial Examiner Leo F. Lightner issued hisDecision in the above-entitled proceeding, findings that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices andrecommending that it cease and desist therefrom and takecertainaffirmative action, as set forth in the attached Trial Ex-aminer'sDecision.Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision.Pursuantto the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner,2 and ordersthat the Respondent, Vacuum Platers, Inc., Mauston, Wisconsin, itsofficers, agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order with the followingaddition :IAs the Respondentengaged in other 8(a) (1) conduct,we find it unnecessary to, andwe do not, rely upon the Trial Examiner'sfindings thatthe statementsmade by Super-visors vanetta and Stoughtengerto various employees during the organizational driveconstituted violations of Section8(a) (1) of the Act.2 The telephone number for Region 30,given at thebottom of the notice attached to theTrial Examiner's Decision,is amended to read: 272-3866.154 NLRB No. 48.